Exhibit 10.47

 

[Transition Partners Limited Letterhead]

 

October 24, 2003

 

Mr. Mark Nelson

President and CEO

Polar Molecular Corporation

4600 South Ulster Street

Suite 940

Denver, CO 80237

 

Dear Mark:

 

You have asked Transition Partners, Limited (“TPL”) to submit a proposal
describing the basis on which it would serve as a corporate development and
financial advisor to Polar Molecular Corporation (the “Company”) for an initial
period of six (6) months, commencing October 24, 2003 through April 23, 2004.
This letter will serve to advance your request for such a proposal and confirm
TPL’s engagement as the Company’s advisor in this regard.

 

Corporate Development and Financial Advisory Services

 

TPL will be pleased to furnish general corporate development, as well as
financial services to the Company to assist it in the implementation of a fiscal
action plan geared to enhance the Company’s financial condition and performance
as we have previously discussed. This plan contemplates a multi-phased approach
which we have discussed with you and which may be modified somewhat subsequent
to the initiation of our engagement based upon our more complete understanding
of the Company’s actual funding needs and its current state of affairs. As its
financial and corporate development advisor, TPL will act on behalf of the
Company and will provide independent advice and counsel on issues of a financial
nature pertaining to this engagement. TPL will report directly to you and will
keep you apprised of our activities as you deem appropriate. In carrying out
this assignment, TPL will coordinate its efforts and work closely with other key
members of management and professionals retained to assist you and the Company
in its overall program to achieve various corporate objectives. The services and
activities TPL anticipates performing over the course of this engagement for the
Company can be generally described as follows:

 

Strategic Planning Services. TPL will continue to review and recommend
modification, if any, to the Company’s current proposed and desired business and
strategic operating plan developed by the Company. TPL will harmonize any
changes to these plans, subject to your satisfaction in concert with the
Company’s desired capital raising objectives. In this connection, TPL will
interface with all current and future potential resources of the Company as
directed by you.

 

Capital Formation Plan. TPL will also focus upon the implementation of the
Company’s strategic capital plan previously developed by the Company. We will
continue to analyze the anticipated procurement by the Company of capital from
debt, quasi-debt, equity, and other private sources, including corporate
strategic alliances.

 

Implementation of Capital Plan. TPL will directly assist the Company in
implementing the Company’s capital plan. This may include our assisting the
Company in its possible procurement of debt and/or equity from private sources
and from strategic corporate partners, as discussed below. TPL is prepared to
direct and/or assist in the implementation of the Company’s capital formation
process and suggests that it be



--------------------------------------------------------------------------------

Exhibit 10.47

 

compensated on a performance basis as also noted later in this engagement
letter. Accordingly, TPL would propose to serve as the Company’s financial
advisor in the execution of this strategy and implementation of its capital
raising efforts required to sustain and progress the Company toward its short
term, intermediate, and long term goals based upon a three-phase approach which
we have discussed with you previously.

 

Capital Procurement Services. As noted above, TPL will facilitate the
procurement of interim and longer-term capital for the Company in three possible
phases as noted above in connection with the aforementioned strategic and global
corporate objectives, as you have requested. In this regard, we will assist the
Company in its procurement of working capital for interim, intermediate and
long-term purposes in order to advance the overall corporate strategic
objectives of the Company which we have previously discussed with you. We will
harmonize these efforts with the corporate development and merger and
acquisition services which we also intend to provide to the Company as also
noted below.

 

Strategic Partnering, Corporate Development and Merger and Acquisition Services.
TPL will also serve as an advisor to the Company in connection with strategic
and global corporate objectives as you have also requested. To this end, we
would be open to support any transaction involving licensing of the Company’s
technology to one or more third parties or some other form of strategic
transaction. TPL will also serve as an advisor to the Company in completing the
purchase and/or acquisition of all or a part of any third party organization,
its assets, or securities by the Company, synergistic with the Company’s overall
strategic plan, as described above. Finally, TPL intends to provide you and the
Company with such executory services related to the accomplishment of this
strategic and global plan as are necessary.

 

The possible services and tasks listed above are reflective of the overall
commitment TPL is prepared to make to assist the Company through its next
critical growth phase. The above list is representative of the type of work that
will have to be done by TPL, in order for the Company to achieve its business
objectives. It is based on TPL’s present understanding of the Company’s
circumstances, requirements and goals and, as such, is subject to modification
and adjustment in the event that those factors change. Many of the activities
outlined are interrelated, subject to iteration and continuing in nature, to be
sure.

 

Consequently, significant effort and experience will be required to organize,
sequence and coordinate all of the foregoing activities to the best advantage of
the Company. We believe TPL possesses such expertise and is prepared to dedicate
the time and resources required to do the job properly and professionally on a
“best efforts” basis. Of course, no assurance can be given to the Company that
TPL will be successful in any event with respect to any aspect of our engagement
with the Company, notwithstanding our best efforts as you know.

 

Compensation Arrangements

 

Retainer and Expenses. In consideration for acting as financial advisor to the
Company in this engagement, TPL will be paid in advance a monthly retainer of
fifteen thousand five hundred dollars ($15,500) on the twenty fourth day of each
month of this six (6) month agreement throughout the duration of our engagement.
We would request that the October 24, 2003 retainer be delivered to TPL at the
execution of this engagement agreement. It is also contemplated that
reimbursement for all reasonable expenses incurred by TPL in connection with
this engagement will be paid promptly by the Company to TPL as submitted. These
expenses will represent only actual out of pocket expenses (not allocations of
general corporate expenses) and shall be approved by the Company in advance.

 

Common Stock Purchase Warrants. In addition, because of the anticipated
intensity of commitment required by this contemplated assignment and
relationship, TPL would also request that it be granted warrants (the
“Warrants”) to acquire such number of shares of the outstanding common stock of
the

 

2



--------------------------------------------------------------------------------

Exhibit 10.47

 

Company equal to two percent (2%) of the equity capital structure of the Company
on a fully-diluted, fully converted basis as of the date of our engagement. The
Warrants will contain aper share exercise price which is equal to the per share
fair market value of the Company as of the date of our engagement as evidenced
by the closing bid price per share of the Company’s common stock as of October
23, 2003 as reported on the NASDAQ pink sheet OTC quotation system and will
expire on October 23, 2008. Furthermore, the Warrants will incrementally vest in
accordance with the following schedule:

 

Incremental Percentage of the

Warrants Vesting

--------------------------------------------------------------------------------

  

Accomplishment of Event Causing

Warrants to Vest

(the “Warrants Vesting Event”)

--------------------------------------------------------------------------------

One-half percent (.5%) of the equity capital structure of the Company, fully
diluted    Execution of Engagement Agreement Additional, incremental one-half
percent (.5%) of the equity capital structure of the Company, fully diluted   
Procurement of at least $250,000 of working capital (debt and/or equity) for the
Company, referred to as Phase 1. Additional, incremental one-half percent (.5%)
of the equity capital structure of the Company, fully diluted    Procurement of
at least $1.2 million of working capital (debt and/or equity) for the Company,
referred to as Phase 2, incremental to amounts raised in Phase 1. Additional,
incremental one-half percent (.5%) of the equity capital structure of the
Company, fully diluted    Procurement of at least $5.0 million of working
capital (debt and/or equity) for the Company, referred to as Phase 3,
incremental to amounts raised in Phases 1 and 2.

 

It is expressly understood by the parties that the aforementioned Warrants
Vesting Events are separate and discrete activities. To this end, the parties
agree that if some, but not all, of the Warrants Vesting Events are not
accomplished by TPL, nonetheless the incremental portion of the Warrants due TPL
based upon the foregoing schedule will accordingly vest. However, should TPL
accomplish all of the Warrants Vesting Events, TPL will vest and receive
Warrants equal to two percent (2%) of the equity capital structure of the
Company on a fully diluted, fully converted basis as of October 23, 2003, as
mutually agreed upon. Finally, other details pertaining to the Warrants will be
delineated in a formal Warrant Agreement to be executed by the Company and TPL
within ten (10) days following the execution of this engagement agreement.

 

Contingent Advisory Fees

 

Procurement of Working Capital or Third Parties by TPL. Because you have
requested TPL: 1) to procure working capital (whether debt, equity or a
combination thereof); 2) and to assist with potential technology licenses or
other strategic transactions; 3) and/or to assist the Company in its acquisition
of the assets or securities of one or more third parties, synergistic with the
Company’s strategic and related capital plan, TPL will charge the Company
contingent advisory fees tied to all such transactions (the “Transactions”)
arising in connection with our engagement. Fees for completing each such
Transaction, payable to TPL by the Company, will be based upon a success fee
formula (the “Success Fee”) equal to four percent (4%) of the value of each such
Transaction (or traunche thereof). The payment of any Success Fee to TPL by the
Company shall be made at the time of the closing of each such Transaction (or
traunche thereof), giving rise to the Company’s Success Fee obligation due to
TPL.

 

Procurement of Strategic Alliances by TPL. In addition, in the event TPL
procures working capital from one or more strategic commercial partners,
corporations, or entities, the Success Fee due and payable to

 

3



--------------------------------------------------------------------------------

Exhibit 10.47

 

TPL by the Company will also be equal to four percent (4%) of the value of each
such Transaction (or traunche thereof). The payment of any Success Fee to TPL by
the Company shall also be made at the time of the closing of each such
Transaction (or traunche thereof).

 

Confidentiality

 

In connection with TPL’s services, the Company will furnish (or cause to be
furnished) to TPL such information and data as is within the Company’s
possession or control relating to the Company as TPL reasonably deems necessary
or reasonably requests in order to complete its assignments for the Company. TPL
will keep and maintain all non-public information which it receives or develops
concerning the Company confidential and will disclose such information only as
required by law. The Company recognizes and confirms that in the performance of
its services hereunder: (i) TPL may rely upon information provided by the
Company without independent verification; (ii) TPL shall incur no liability as a
result of such reliance; and (iii) TPL does not assume responsibility for the
accuracy or completeness of such information, whether or not it makes an
independent verification. TPL will obtain the Company’s written consent before
any confidential, non-public information is disclosed to any third party unless
such disclosure is required by law.

 

Indemnification and Limitation of Liability

 

In consideration of TPL’s agreement to act on the Company’s behalf in connection
with this advisory engagement, the Company agrees to indemnify and hold harmless
TPL and its officers, directors, agents and employees from and against any loss,
claim, damage, liability, or expense (including reasonable counsel fees and
expenses) arising out of or to which TPL may become subject as a result of the
reckless or grossly negligent conduct or activities of the Company and/or its
officers, directors, agents, and employees, or based on any statements regarding
the Company made by the Company itself and/or its officers, directors, agents,
and employees which any of the foregoing know or should have reasonably known
were materially false or materially misleading at the time that statement was
made. The Company agrees to promptly reimburse TPL for any legal or other
expenses as incurred in connection with investigation or defending any such
loss, claim, damage or liability (or action in respect thereof). In no event
shall TPL be liable for acting in accordance with instructions from the Company
or any entity or person authorized to act on its behalf.

 

Effectiveness and Termination

 

As recited above, the effective date of this engagement shall be October 24,
2003. This engagement will terminate automatically on April 23, 2004, unless
otherwise extended by mutual written agreement. In the event of such automatic
termination, TPL shall be entitled to all compensation due through the date of
termination, including base and contingent advisory fees as specified earlier in
this letter, as well as all unpaid out-of- pocket expenses. TPL shall also be
entitled to contingent advisory fees, as outlined above, for transactions
originating during and in the course of this engagement and completed within
eighteen (18) months from the date of automatic termination of this agreement.

 

Miscellaneous

 

This agreement may not be amended or modified except in writing and shall be
governed and construed in accordance with the laws of the State of Colorado. The
indemnity, confidentiality, and reimbursement

 

4



--------------------------------------------------------------------------------

Exhibit 10.47

 

provisions contained herein shall remain in full force and effect in the event
of termination. The invalidity, legality or enforceability of any provision of
this agreement shall in no way affect the validity, legality or enforceability
of any other provision. If any provision is held to be unenforceable as a matter
of law, the other provisions shall not be affected thereby and shall remain in
full force and effect.

 

Please confirm that the foregoing proposal is in accordance with our
understanding and is acceptable to you by signing and returning to me the
enclosed duplicate original engagement letter. We look forward to a successful
relationship, culminating in the attainment of these mutually desirable
objectives on behalf of the Company.

 

Sincerely,

 

Agreed to and accepted:

TRANSITION PARTNERS, LIMITED   POLAR MOLECULAR CORPORATION

By:

 

  /s/ W. Terrance Schreier

--------------------------------------------------------------------------------

 

By:

 

  /s/ Mark Nelson

--------------------------------------------------------------------------------

           

Mark Nelson

           

President and CEO

 

WTS:jv